DETAILED ACTION

This action is in response to the application filed on 3/9/2020. 
      Claims 1-24 are pending.

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 6/12/2020 and 9/23/2020 have been considered by the examiner (see attached PTO-1449).




Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a2) as being anticipated by MISRA et al. (US 2021/0092372 A1; hereinafter MISRA).


























1. A method of decoding video data, the method comprising:
determining, by one or more processors implemented in circuitry, a partition of the video data into a plurality of blocks, 
“[0030] JEM specifies a CTU having a maximum size of 256x256 luma samples. JEM specifies a quadtree plus binary tree (QTBT) block structure. In JEM, the QTBT structure enables quadtree leaf nodes to be further partitioned by a binary tree (BT) structure. That is, in JEM, the binary tree structure enables quadtree leaf nodes to be recursively divided vertically or horizontally. FIG. 1 illustrates an example of a CTU (e.g., a CTU having a size of 256x256 luma samples) being partitioned into quadtree leaf nodes and quadtree leaf nodes being further partitioned according to a binary tree. That is, in FIG. 1 dashed lines indicate additional binary tree partitions in a quadtree. Thus, the binary tree structure in JEM enables square and rectangular leaf nodes, where each leaf node includes a CB. As illustrated in FIG. 1, a picture included in a GOP may include slices, where each slice includes a sequence of CTUs and each CTU may be partitioned according to a QTBT structure. FIG. 1 illustrates an example of QTBT partitioning
for one CTU included in a slice. FIG. 2 is a conceptual diagram illustrating an example of a QTBT corresponding to the example QTBT partition illustrated in FIG. 1.”
“[0234] Instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs ), general purpose microprocessors, application specific
integrated circuits (AS I Cs), field programmable logic arrays (FPGAs ), or other equivalent integrated or discrete logic circuitry. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure or any other structure suitable for implementation of the techniques described herein. In addition, in some aspects, the functionality described herein may be provided within dedicated hardware and/or software modules configured for encoding and decoding, or incorporated in a combined codec. Also, the techniques could be fully implemented in one or more circuits or logic elements.”

wherein the partition of the video data applies a block size restriction to prevent a splitting of a block of the plurality of blocks that would result in a small block comprising a block width and a block height when the block height times the block width is less than a threshold;
“[0103] In one example, whether and how the luma and/or chroma channels may be further partitioned beyond the CUassociated with a intra prediction type may be based on the resulting shape and/or number of samples in a CB. For example, one or more of a minimum size (widthxheight), minimum height, and/or minimum width may be 

generating, by the one or more processors, prediction information for the block;
determining, by the one or more processors, a predicted block for the block based on the prediction information;
“[0043] As described above, intra prediction data or inter prediction data is used to produce reference sample values for a block of sample values. The difference between sample values included in a current PB, or another type of picture area structure, and associated reference samples (e.g., those generated using a prediction) may be referred to as residual data.”

decoding, by the one or more processors, a residual block for the block; and
combining, by the one or more processors, the predicted block and the residual block to decode the block.
“[0043] As described above, intra prediction data or inter prediction data is used to produce reference sample values for a block of sample values. The difference between sample values included in a current PB, or another type of picture area structure, and associated reference samples (e.g., those generated using a prediction) may be referred to as residual data.”

2. The method of claim 1, wherein the threshold is 16.
“[0122]…In one example, the minimum allowed leaf size for each of coding_tree_unit_
luma( ), coding_tree_unit_chroma( ) and/or coding_tree_unit_shared( ) may be distinct. For example, coding_tree_unit_shared() may have a minimum allowed leaf size of 16
samples (e.g., 4x4) and coding_tree_unit_luma( ) and/or coding_tree_unit_chroma( ) may have a minimum allowed leaf size of 256 (e.g., 16x16).”

3. The method of claim 1, wherein determining the partition comprises determining a partition of luma components for the block and chroma components for the block according to a single tree that splits the luma components for the block; and
“[0100] FIGS. 9 and 10 are conceptual diagrams illustrating video component partitioning in accordance with one or more techniques of this disclosure. FIG. 9 illustrates an example where for a CTU included in an inter slice, luma and chroma channels have a common partitioning structure up to the CU level, and in the case where an intra prediction type is specified for the CU, the luma and chroma channels
may be further partitioned. FIG. 10 illustrates an example where for a CTU included in an inter slice, luma and chroma channels have a common partitioning structure up to 

wherein the block size restriction prevents a splitting of the chroma components for the block.
“[0101] Referring to FIG. 9, for the luma channel, the CU associated with the intra prediction type is further partitioned according to a quad split and for the chroma channel, the CU associated with the intra prediction type is further partitioned according to a vertical split. Thus, according to the techniques described herein, luma and chroma channels may be independently partitioned according to a QTBT, where a CU associated with a intra prediction type forms the root of the independent QTBTs. Referring to FIG. 10, for the luma channel, the CU associated with the intra prediction
type is further partitioned according to a quadtree split and for the chroma channel, the CU associated is not further split. Thus, according to the techniques described herein,
one of the luma or chroma channels may be independently partitioned according to a QTBT, where a CU associated with a intra prediction type forms the root of the QTBT. It
should be noted that in other examples, other types of partitioning may be allowed for the luma and/or chroma channels where a CU associated with a intra prediction type
forms the root for further partitioning the luma and/or chroma channels. For example, any of the following combinations of the partitioning types may be enabled for each
of the luma and/or chroma channels: no further partitioning, QT partitioning, BT partitioning, and QTBT partitioning.”

4. The method of claim 3, wherein the luma components form an 8x8 luma block, a 4x16 luma block, or a 16x4 luma block before the split of the luma components for the block.
“[0098] Thus, referring to Table 5, the quadtree node size, which forms the root of the binary tree, may be determined based on CTU size and a QT Depth. If the quadtree is further split into binary trees, then binary tree leaf node sizes may be determined based on QT node size and BT depth, as illustrated in Table 6. Each of MaxBTSize, MaxBTDepth, and MinBTSize may be used to determine a minimum allowed binary tree leaf node size. For example, if CTU size is 128x128, QT Depth is 3, MaxBTSize is 16x16, and MaxBTDepth is 2, the minimum allowed binary tree leaf node size includes 64 samples (i.e., 8x8, 16x4, or 4x16). In this case, if MaxBTDepth is 1, the minimum allowed binary tree leaf node size includes 128 samples (i.e., 16x8 or 8x16). Table 7 illustrates block sizes of BT leaf nodes at various combinations of QT depths and BT depths for a CTU size of 128xl28.”

5. The method of claim 1, wherein determining the partition comprises determining a partition of luma components for the block according to a luma tree of a dual tree and chroma components for the block according to a chroma tree of the dual tree; and wherein the partition of the video data applies the block size restriction to only the chroma components for the block.
“[0100] FIGS. 9 and 10 are conceptual diagrams illustrating video component partitioning in accordance with one or more techniques of this disclosure. FIG. 9 illustrates an example where for a CTU included in an inter slice, luma and chroma channels have a common partitioning structure up to the CU level, and in the case where an intra prediction type is specified for the CU, the luma and chroma channels
may be further partitioned. FIG. 10 illustrates an example where for a CTU included in an inter slice, luma and chroma channels have a common partitioning structure up to the CU level, and in the case where a intra prediction type is specified for the CU, the luma channel may be further partitioned.”

“[0101] Referring to FIG. 9, for the luma channel, the CU associated with the intra prediction type is further partitioned according to a quad split and for the chroma channel, the CU associated with the intra prediction type is further partitioned according to a vertical split. Thus, according to the techniques described herein, luma and chroma channels may be independently partitioned according to a QTBT, where a CU associated with a intra prediction type forms the root of the independent QTBTs. Referring to FIG. 10, for the luma channel, the CU associated with the intra prediction
type is further partitioned according to a quadtree split and for the chroma channel, the CU associated is not further split. Thus, according to the techniques described herein,
one of the luma or chroma channels may be independently partitioned according to a QTBT, where a CU associated with a intra prediction type forms the root of the QTBT. It
should be noted that in other examples, other types of partitioning may be allowed for the luma and/or chroma channels where a CU associated with a intra prediction type
forms the root for further partitioning the luma and/or chroma channels. For example, any of the following combinations of the partitioning types may be enabled for each
of the luma and/or chroma channels: no further partitioning, QT partitioning, BT partitioning, and QTBT partitioning.”

6. The method of claim 1, wherein determining the partition comprises determining a partition of luma components for the block according to a luma tree of a dual tree and chroma components for the block according to a chroma tree of the dual tree; and
wherein the partition of the video data applies the block size restriction to the chroma components for the block and the luma components for the block.
“[0100] FIGS. 9 and 10 are conceptual diagrams illustrating video component partitioning in accordance with one or more techniques of this disclosure. FIG. 9 illustrates an example where for a CTU included in an inter slice, luma and chroma 
may be further partitioned. FIG. 10 illustrates an example where for a CTU included in an inter slice, luma and chroma channels have a common partitioning structure up to the CU level, and in the case where a intra prediction type is specified for the CU, the luma channel may be further partitioned.”

“[0101] Referring to FIG. 9, for the luma channel, the CU associated with the intra prediction type is further partitioned according to a quad split and for the chroma channel, the CU associated with the intra prediction type is further partitioned according to a vertical split. Thus, according to the techniques described herein, luma and chroma channels may be independently partitioned according to a QTBT, where a CU associated with a intra prediction type forms the root of the independent QTBTs. Referring to FIG. 10, for the luma channel, the CU associated with the intra prediction
type is further partitioned according to a quadtree split and for the chroma channel, the CU associated is not further split. Thus, according to the techniques described herein,
one of the luma or chroma channels may be independently partitioned according to a QTBT, where a CU associated with a intra prediction type forms the root of the QTBT. It
should be noted that in other examples, other types of partitioning may be allowed for the luma and/or chroma channels where a CU associated with a intra prediction type
forms the root for further partitioning the luma and/or chroma channels. For example, any of the following combinations of the partitioning types may be enabled for each
of the luma and/or chroma channels: no further partitioning, QT partitioning, BT partitioning, and QTBT partitioning.”

Regarding the claims 7-24, they recite elements that are at least included in the claims 1-6 above respectively but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe et al. (US20200359048 A1), Pham Van (US 20200404283 A1) and Hannuksela et al. (US 20210321114 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481